            Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 1 of 17



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 Elena Shklyar,                                    )   Civil Action No.
                                                   )
                        Plaintiff,                 )   Filed Electronically
                                                   )
                  vs.                              )
                                                   )
 City of Pittsburgh,                               )
                                                   )
                        Defendant.                 )   JURY TRIAL DEMANDED

                                 CIVIL ACTION COMPLAINT

       1.       This action arises under Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. § 2000e-1, et seq. (“Title VII”), 42 U.S.C. § 1983, and the Americans with Disabilities

Act, 42 U.S.C. § 12101 et seq. (“ADA”).



                                          THE PARTIES

       2.       Plaintiff ELENA SHKLYAR is an adult individual with a principal residence in

Allegheny County, Pennsylvania.

       3.       Ms. Shklyar worked for the Defendant City of Pittsburgh for more than 17 years.

       4.       Defendant CITY OF PITTSBURGH (“City”) is a city of the second class located

in the Commonwealth of Pennsylvania operating out of the City-County Building located at 414

Grant Street, Pittsburgh, PA 15219.

       5.       At all times material hereto, the City acted and/or failed to act by and through its

agents, servants and/or employees who at all times acted within the course and scope of their

employment.

       6.       At all relevant times, the City was acting under color of state law.




                                                  1
             Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 2 of 17



                                    JURISDICTION & VENUE

        7.       This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 with

respect to Plaintiff’s Title VII, ADA, and Section 1983 claims.

        8.       Defendant City is an employer subject to the provisions of Title VII and the ADA.

        9.       Defendant City is an entity subject to the provisions of 42 U.S.C. § 1983.

        10.      Venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C. §

1391(b)(2) because, at all times relevant hereto, Defendant City conducted business in this

judicial district and because a substantial part of the acts and/or omissions giving rise to the

claims set forth herein occurred in this judicial district.



                                 ADMINISTRATIVE REMEDIES

        11.      Ms. Shklyar satisfied the notice and procedural requirements of Title VII and the

ADA by filing a timely Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”), which was contemporaneously cross-filed with the Pennsylvania

Human Relations Commission (“PHRC”).

        12.      On March 15, 2018, Ms. Shklyar initiated an action alleging discrimination by

Defendant with the Pittsburgh office of the EEOC (No. 533-2018-01055).

        13.      Pursuant to agreement between the EEOC and PHRC, it was the EEOC that

assumed investigative control of the underlying complaint.

        14.      A Notice of Rights letter was issued by the EEOC on August 29, 2018.

        15.      The action is timely brought as it is initiated within ninety (90) days of the Notice

of Rights letter.




                                                   2
           Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 3 of 17



       16.     Ms. Shklyar has exhausted her administrative remedies as to the allegations of

this Complaint.

       17.     In that Ms. Shklyar’s charges dually-filed with the PHRC have not been with the

agency for more than one year, she will seek to amend this Complaint at a later date when that

administrative remedy has been exhausted.



                                 FACTUAL BACKGROUND

       18.     Ms. Shklyar, age 55, was born in 1963 in the Soviet Union, and specifically,

Ukraine.

       19.     She arrived in the United States in 1989 as a Jewish refugee.

       20.     Ms. Shklyar was educated in the Soviet Union, receiving the equivalent of a

Bachelor’s/Master’s hybrid degree in accounting and finance; she also minored in business

information systems which focused on computers.

       21.     Upon arrival in the United States, Ms. Shklyar took additional courses to develop

her computer skills.

       22.     Ms. Shklyar learned the English language while living in the United States, and

she speaks English as a second language.

       23.     Ms. Shklyar obtained United States citizenship in 1995.

       24.     Ms. Shklyar is married and, in the course of her employment with the City, was

the primary earner in her household.




                                                3
         Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 4 of 17



Background at the City of Pittsburgh

       25.       Ms. Shklyar began working for the City of Pittsburgh in an information

technology capacity and as a consultant in November 1998, and she worked for the City for more

than 17 years.

       26.       At the time she was hired, Ms. Shklyar was tasked with providing services to the

City’s information technology platform in anticipation of Y2K.

       27.       In July 2000, she was offered a full-time position with the City in the Information

Systems Department.

       28.       The department’s name was subsequently changed to Department of Innovation

and Performance.



Employment with & Termination from Department of Innovation & Performance

       29.       Ms. Shklyar’s position was Client Application Developer, and in that capacity,

she executed support applications for the software group.

       30.       For example, Ms. Shklyar’s tasks included doing imaging applications for reports.

She supported system updates for the City to perform background checks in its Public Safety

department.

       31.       Ms. Shklyar continually worked for the City in an information technology

capacity, and her employment focused largely in working and communicating via the computer

and other technology platforms.

       32.       Beginning in 2017, Ms. Shklyar was instructed to also perform administrative

functions for the administrative staff while they took lunch breaks.




                                                  4
          Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 5 of 17



       33.       Ms. Shklyar was instructed to perform these functions despite the availability of

other administrative staff that were qualified and trained for the position.

       34.       Ms. Shklyar was instructed to perform this function without any training.

       35.       Moreover, this function required Ms. Shklyar to frequently answer incoming calls

to the department, a function that she found to be humiliating given that English was not her

primary language.

       36.       However, Ms. Shklyar continued to perform that function at the request of her

supervisors and despite the fact that it often made her feel uncomfortable and was inconsistent

with the function for which she was hired – information technology.

       37.       Ms. Shklyar was one of the City’s most tenured employees in her department.

       38.       On September 21, 2017, Ms. Shklyar was informed that her position of Client

Application Developer 1 in the Department of Innovation & Performance was being eliminated

due to lack of work effective December 31, 2017.

       39.       The City represented it was engaging in a reduction in force, however, the only

position in the Department of Innovation & Performance that was eliminated at that time was

Ms. Shklyar’s.



Failure to Accommodate Disability

       40.       Ms. Shklyar met with various City officials to find alternate employment with the

City in light of her position elimination.

       41.       She was offered an administrative position with the Public Works department.

       42.       It was represented to Ms. Shklyar that the position involved an office job within

the warehouse that could utilize her accounting background.



                                                  5
          Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 6 of 17



       43.     However, the position represented to Ms. Shklyar was not an office position at all.

       44.     In fact, Ms. Shklyar specifically asked whether she would be working in the

office or warehouse of the Lawrenceville facility and was assured she would be in the office.

       45.     She reported to work on January 2, 2018 only to find that she would be required

to perform inventory in a dusty warehouse.

       46.     In fact, she was only to be in the office for lunch and short breaks with

approximately 95% of her working time allocated to functions in the warehouse.

       47.     Ms. Shklyar had a severe allergic reaction to the warehouse and extraordinary

amount of dust.

       48.     As a consequence, Ms. Shklyar’s doctor prescribed steroids and indicated she

could not return to work at that location.

       49.     Ms. Shklyar submitted all appropriate information to the City to seek an

accommodation.

       50.     During this time, Ms. Shklyar also applied for a Business Analyst position in her

original Department of Innovation & Performance.

       51.     Ms. Shklyar was notified that she was eligible and qualified for the position.

       52.     Ms. Shklyar never received an interview for the position.

       53.     Ms. Shklyar was required to remain in the warehouse job despite being qualified

for an available position in her prior department.

       54.     Ms. Shklyar was terminated from employment effective February 1, 2018 as the

City indicated it could not accommodate her physician’s request to remove her from the

warehouse because the “essential functions of this position require that you regularly move




                                                 6
          Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 7 of 17



around the Warehouse to send and receive deliveries, fill order, manage stock and track

inventory.”

        55.     Notably, none of these essential functions were consistent with the office position

as represented to Ms. Shklyar when she accepted the position.

        56.     None of these functions are consistent with Ms. Shklyar’s employment history,

background, training, education and experience.

        57.     When given the opportunity to move Ms. Shklyar to a position which would not

only accommodate her disability but also was commensurate with her background and

experience, the City declined.



Harm

        58.     The City has a “No Discrimination/No Harassment/No Retaliation Policy” which

includes, inter alia, “Because the City of Pittsburgh (“the City”) is an equal opportunity

employer, it is the policy of the City that employees and applicants shall receive consideration

and treatment consistent with all equal employment opportunity laws in all terms and all

conditions of work. This includes a workplace free of discriminatory and harassing conduct as

those terms are defined. The City does not discriminate against anyone on the basis on race,

color, religion, ancestry, national origin, place of birth, sex, sexual orientation, familial status,

age, or non-disqualifying physical or mental disability, or on any other basis protected by

federal, state or local law.”

        59.     Ms. Shklyar’s termination comes after more than 17 years of dedicated

employment with the City.




                                                   7
           Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 8 of 17



        60.     Ms. Shklyar was not disciplined for her performance and was not told that she

lacked the ability to communicate effectively.

        61.     There was no indication to Ms. Shklyar that she was performing her work less

than satisfactorily.

        62.     She was terminated due to “lack of work” from a department that has shown

consistent growth over the last several years, and more specifically from a department that

posted a job opening for a position for which she was eligible and qualified.

        63.     Of the more than 65 employees in the Department of Innovation and

Performance, only nine (9) were hired prior to Ms. Shklyar.

        64.     In comparing salaries, only individuals hired after 2005 were paid less than Ms.

Shklyar.

        65.     To obtain her Civil Service pension benefits, Ms. Shklyar needed to accrue 20

years of civil service employment; Ms. Shklyar was terminated with 17.5 years of employment.



Disingenuous Conduct of the City

        66.     Subsequent to her termination, Ms. Shklyar sought reinstatement for a position for

which the City deemed she was qualified.

        67.     Not only was Ms. Shklyar qualified for the position, but she obtained additional

training at the encouragement of the City to ensure optimum performance in that role only to find

out that, subsequent to completing the training, the City withdrew its offer of reinstatement.

        68.     Any suggestion by the City that Ms. Shklyar was not doing enough or needed to

do more to continue in (and later, resume) employment with City is clearly pretextual given that,

when Ms. Shklyar received directives from the City, she followed through.



                                                 8
          Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 9 of 17



        69.     It is clear the City had no intention of retaining Ms. Shyklar.

        70.     Ms. Shklyar’s termination is in stark contrast to the City’s public proclamations

that Pittsburgh is the place for refugees and that this administration wants to serve the refugee

community.

        71.     Ms. Shklyar has faced quite the opposite – ridicule for her speech and ultimately

termination after more than 17 years of dedicated service to the City.



                                             COUNT I

                   NATIONAL ORIGIN DISCRIMINATION (TITLE VII)

        72.     The above paragraphs are incorporated as though each paragraph were set forth

fully herein.

        73.     Ms. Shklyar falls within a protected class on the basis of her national origin –

Ukrainian – as set forth in Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e-1, et seq.

        74.     Ms. Shklyar was treated inequitably in the terms and conditions of her

employment.

        75.     Ms. Shklyar’s supervisor, Heidi Norman, commented to employees/co-workers

that she had difficulty understanding Ms. Shklyar’s English.

        76.     Specifically, on one occasion, Ms. Norman indicated that she preferred a male

employee because “at least we can understand him.”

        77.     In a reduction in force, of the more than 65 positions in her department, Ms.

Shklyar’s position was the only one eliminated.




                                                  9
          Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 10 of 17



         78.   Ms. Shklyar was informed her position was being eliminated due to “lack of

work.”

         79.   Yet, her department, in the two (2) years prior to her termination, hired at least 23

new employees, a clear sign the department was growing at a considerable pace.

         80.   To the extent the City wished to change the department’s focus or phase out some

components of the I&T department, that was not communicated to Ms. Shklyar in advance of

eliminating her position.

         81.   Had the City given some directive to Ms. Shklyar to enhance her skill set in

another area to ensure continued employment, Ms. Shklyar would have been amenable; that

directive did not occur.

         82.   Instead, upon information and belief, Ms. Norman conveyed to Mr. Lee Haller,

Director of the Department of Innovation and Performance, that Ms. Shklyar lacked the requisite

skills to remain in the department.

         83.   Ms. Shklyar maintains she had the requisite background to continue working in

Innovation and Performance and that an analysis of her skill set was not reviewed with her prior

to eliminating her position or evaluating whether she may be suitable for other employment in

the department.

         84.   Mr. Haller noted at a City Council meeting that it was his personal decision to

terminate Ms. Shklyar; her elimination was not requested by the Office of Management &

Budget.

         85.   He stated, “I need to have the best staff in place to meet all the responsibilities on

our plate.”




                                                 10
         Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 11 of 17



        86.       Upon information and belief, Mr. Haller’s statements were supported by his

conversations with Ms. Norman and her representations to him regarding Ms. Shklyar.

        87.       Prior to her termination, Ms. Shklyar was not informed nor disciplined for not

meeting her job responsibilities.

        88.       Prior to her termination, Ms. Shklyar was not informed that she needed to

improve with respect to her responsibilities.

        89.       It was not suggested to Ms. Shklyar that she failed to meet all the department’s

responsibilities.

        90.       Moreover, when a position became available in the department and Ms. Shklyar

applied, she was informed that she was eligible and qualified for the Business Analyst position

based on her experience and qualifications.

        91.       Ms. Shklyar never received an interview for that position despite her

qualifications.

        92.       The only dissatisfaction expressed to Ms. Shklyar during her employment was

that co-workers had a difficult time understanding her given that she speaks English as a second

language.

        93.       As a direct and proximate result of the unlawful conduct of the City, Ms. Shklyar

was deprived of her job and lost income in the form of wages, benefits and future job

opportunities.

        94.       The City’s conduct as set forth in this Complaint constitutes an intentional and

willful violation of Title VII.




                                                   11
         Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 12 of 17



        95.     As a direct and proximate result of the City’s unlawful conduct, Ms. Shklyar has

suffered physical harm, pain, suffering, inconvenience, mental anguish and loss of enjoyment of

life.

        WHEREFORE, for the foregoing reasons, Plaintiff ELENA SHKLYAR requests the

Court grant the relief prayed for hereinafter.



                                             COUNT II

                             RETALIATION (TITLE VII & ADA)

        96.     The above paragraphs are incorporated as though each paragraph were set forth

fully herein.

        97.     During her employment, Ms. Shklyar challenged the termination of her position,

which was based upon national origin discrimination.

        98.     During her employment, Ms. Shklyar raised concern over a lack of an ADA

accommodation.

        99.     Ms. Shklyar also applied for a position with the City for which she was eligible

and qualified; she never received an interview.

        100.    Ms. Shklyar was denied an employment opportunity as a consequence of

engaging in protected activities.

        101.    Subsequent to her termination, Ms. Shklyar attempted to seek reinstatement, and

at the direction of the City, obtained additional training to assist in the performance of that

position only to have the offer revoked once training was completed.




                                                  12
         Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 13 of 17



        102.     Ms. Shklyar’s conduct is protected under Title VII’s anti-retaliation provision

which seeks to protect individuals who oppose employment practices prohibited by Title VII. 42

U.S.C. § 2000e-1, et seq.

        103.     Ms. Shklyar’s conduct is additionally protected under the ADA’s anti-retaliation

provision which seeks to protect individuals who oppose employment practices prohibited by the

ADA. 42 U.S.C. § 12203.

        104.     As a direct and proximate result of the unlawful conduct of the City, Ms. Shklyar

was deprived of her job and lost income in the form of wages, benefits and future job

opportunities.

        105.     The City’s conduct as set forth in this Complaint constitutes an intentional and

willful violation of anti-retaliation provisions of Title VII and the ADA.

        106.     As a direct and proximate result of the City’s unlawful conduct, Ms. Shklyar has

suffered physical harm, pain, suffering, inconvenience, mental anguish and loss of enjoyment of

life.

        WHEREFORE, for the foregoing reasons, Plaintiff ELENA SHKLYAR requests the

Court grant the relief prayed for hereinafter.



                                            COUNT III

                            DISABILITY DISCRIMINATION (ADA)

        107.     The above paragraphs are incorporated as though each paragraph were set forth

fully herein.




                                                  13
         Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 14 of 17



        108.     Ms. Shklyar’s allergic reaction to the warehouse constitutes a disability under the

Americans with Disabilities Act in that it impacts her ability to breathe, which is a major life

activity included under the Act.

        109.     Ms. Shklyar provided documentation to the City evidencing her qualifying

disability.

        110.     Ms. Shklyar complied with the City’s requirements for seeking a reasonable

accommodation.

        111.     The City indicated it could not reasonably accommodate Ms. Shklyar because the

essential function of her position required regular movement among the warehouse.

        112.     This “essential function” was inconsistent with the position as presented to Ms.

Shklyar which indicated she would be working in an office setting and performing accounting

functions.

        113.     When Ms. Shklyar pursued another opportunity, more aligned with her

background and experience, the City refused to accommodate her by placing her in that position,

despite acknowledging she was eligible and qualified for the position.

        114.     Instead, the City chose to terminate Ms. Shklyar, indicating that it could not

provide a reasonable accommodation.

        115.     As a direct and proximate result of the City’s illegal disability discrimination, Ms.

Shklyar was impacted in the terms and conditions of her employment.

        116.     As a direct and proximate result of the unlawful conduct of the City, Ms. Shklyar

was deprived of her job and lost income in the form of wages, benefits and future job

opportunities.




                                                  14
         Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 15 of 17



        117.    The City’s conduct as set forth in this Complaint constitutes an intentional and

willful violation of ADA.

        118.    As a direct and proximate result of the City’s unlawful conduct, Ms. Shklyar has

suffered physical harm, pain, suffering, inconvenience, mental anguish and loss of enjoyment of

life.

        WHEREFORE, for the foregoing reasons, Plaintiff ELENA SHKLYAR requests the

Court grant the relief prayed for hereinafter.



                                            COUNT IV

                                VIOLATION OF SECTION 1983

        119.    The preceding paragraphs are incorporated as though each paragraph were set

forth fully herein.

        120.    Ms. Shklyar, a Ukrainian by birth and U.S. citizen since 1995, is a member of a

protected class under discrimination laws and was discriminated against in the course of her

employment because of her national origin, resulting in a deprivation of her rights and equal

protection under the law.

        121.    The City evidenced a particular animus toward Ms. Shklyar by explicit statements

critical of her linguistic characteristics and preference of another individual because “at least we

can understand him.”

        122.    The City’s conduct as set forth in this Complaint constitutes an intentional and

willful violation of Equal Protection Clause of the United States Constitution.

        123.    The City acted with the purpose and intent to deprive Ms. Shklyar of equal

protection under the law because of her national origin.



                                                 15
         Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 16 of 17



       124.    Defendant at all times material hereto was acting under color of state law.

       125.    As a direct and proximate result of the City’s discrimination on the basis of

national origin as a deprivation of her rights under the Equal Protection Clause of the United

States Constitution, Ms. Shklyar was discharged from employment.

       126.    As a direct and proximate result of the City’s discrimination on the basis of

national origin and as a deprivation of her rights under the Equal Protection Clause of the United

States Constitution, Ms. Shklyar suffered injuries stated herein including, but not limited to, lost

income in the form of wages, benefits, future job opportunities, mental anguish, pain, suffering,

inconvenience and humiliation.

       127.    As a direct and proximate result of the City’s unlawful conduct, Ms. Shklyar was

deprived of the rights, privileges and immunities available to her under the law.

       WHEREFORE, for the foregoing reasons, Plaintiff ELENA SHKLYAR requests the

Court grant the relief prayed for hereinafter.



                                          CONCLUSION

       WHEREFORE, for the foregoing reasons, Plaintiff ELENA SHKLYAR requests that the

Court grant the following relief against Defendants including, but not limited to, the following:

       a) Compensation for past and future lost wages;

       b) Compensation for past and future lost benefits;

       c) General compensatory damages including but not necessarily limited to, physical

           harm, pain, suffering, inconvenience, mental anguish, loss of enjoyment of life and

           harm to reputation;




                                                 16
   Case 2:18-cv-01588-MJH Document 1 Filed 11/26/18 Page 17 of 17



  d) Defendants be enjoined from discriminating or retaliating against Plaintiff in any

     manner prohibited by any of the statutes referenced herein;

  e) Expert fees and other costs of suit;

  f) Attorney’s fees; and

  g) Such further legal and equitable relief as this court deems just and proper.



JURY TRIAL DEMANDED                                    Respectfully submitted,

                                                       s/Nicole Daller
                                                       Nicole Daller, Esquire
                                                       Attorney for Plaintiff
                                                       P.A. I.D. No.: 312224
                                                       1380 Old Freeport Road
                                                       Suite 3A
                                                       Pittsburgh, PA 15238
                                                       Phone: 412.967.9400
                                                       Fax: 412.967.0465
                                                       E-mail: ndaller@vkhorne.com




                                            17
